Title: [December 1797]
From: Washington, George
To: 




1. More moderate—wind still at No. Wt. Mer. 29 & standing there.
 


2. Wind at So. Wt.—raining and misting all day. Mer. from 32 to 33. Doctr. Fendall came in the afternoon.
 


3. Wind hard and cold all day from No. Wt. Mer.—From 28 to 18.
 


4. Excessively Cold wind in the same quarter—Mer. 10 to 18. All the creeks & great part of the River froze.
 


5. Wind shifted Southerly but still very cold. Mery. as above.
 


6. Mer. 18–32. River all most closed. Mrs. Forbes our House keeper arrived here this day. Wd. South.


   
   The steady stream of visitors to Mount Vernon put quite a strain on Mrs. Washington. There was no steward or housekeeper at Mount Vernon, and to make matters worse, their slave cook, Hercules, had run away sometime in the early fall. GW wrote several friends requesting them to help him find either a housekeeper or a steward and a cook, either slave or for hire. He also inserted an advertisement in the newspaper for a housekeeper “competent to all the duties of that office in a large family—for such, one hundred and fifty dollars per annum will be allowed. OR In place of a house-keeper,

a household steward, well acquainted with the duties of a Butler, and skilled in the art of cookery (the manual part of which would not be required of him) would be employed at the above, or greater wages, if his qualifications entitled him to them” (Columbian Mirror [Alexandria], 12 Aug. 1797). The choice fell upon Mrs. Eleanor Forbes, a 50–year-old English widow who had served as housekeeper for Robert Brooke during his term as governor of Virginia. Mrs. Forbes was, according to Brooke, “active & Spirited in the execution of her business—sober & honest—well acquainted with Cookery & . . . capable of ordering & setting out a table . . . her appearance is decent & respectable & such is her general deportment” (Bushrod Washington to GW, 8 Nov. 1797, ViMtvL). Mrs. Forbes was due to come to Mount Vernon immediately but was unable to come until December (GW to Bushrod Washington, 22 Nov. 1797, DLC:GW; Bushrod Washington to GW, 8 and 26 Nov. 1797, ViMtvL). She proved satisfactory and remained at Mount Vernon until after GW’s death.



 


7. Wind Southerly but still cold. Mer. from 26 to 32. Doctr. Fendall went away, & Docr. Stuart came.

	
   
   Dr. Benjamin Fendall of Cedar Hill in Charles County, Md., was a dentist. He probably came to see Mrs. Washington, who was to have some new teeth made. GW wrote Dr. Fendall several months later, “Mrs. Washington has been long in expectation of receiving what you took away unfinished, and was to have completed and sent to her; and prays that it may be done with out further delay, as she is in want of them, & must apply elsewhere if not done” (6 Mar. 1798, DLC:GW). Over a year later Fendall wrote GW that he had been able to finish Mrs. Washington’s teeth and was sending them by a servant. Whether these are the same ones GW had inquired about is not known. Fendall wrote, “They are—as nearly as I can now recollect, like the old ones—as there are so many ways, to make, & shape Teeth—’twoud be almost impossible, to make ’em, exactly alike—after some time, without having the old ones present. The Model, I took, has, also, by accident, sustain’d some injury. I am extremely sorry, indeed, yr. Lady has been obliged to wait so long owing to my long absence from home and my Illness after I had arriv’d at Cedar-Hill” (10 Aug. 1799, DLC:GW).



 


8. Lowering, but moderate—Wind Southerly. Mer. 32.
 


9. Wind cold again from the No. Wt. Mer. 24 a . Mr. Law & family & Doc. Stuart went away after breakfast & Mr. Welch came to Dinner & returned afterwards.


   
   James Welch had come to Mount Vernon to deliver his final proposal for the Kanawha lands. There had been correspondence back and forth since his original proposal on 29 Nov., and GW had received some rather disquieting reports about Welch. However, Welch’s offer of his 99,995–acre tract on Elk River in Randolph County (now W.Va.) to be held in trust by GW as security for payment induced GW to agree to Welch’s latest proposal. He wrote James Keith the next day to draw up the necessary papers. Welch was to have a 30–year-lease on GW’s four tracts of land on the

Kanawha River “to commence on the 1st. day of January next (1798) at the Rent of $5,000 for the first year . . . for $8,000 the next year, and from thence untill the expiration of the 30 yrs. for $11,143 annually, and for 99 years thereafter on an annual Rent of $22,286” (GW to Keith, 10 Dec. 1797, DLC:GW). If he so desired, Welch was to have the right to purchase the land in fee simple in four yearly installments beginning in 1804. The land was to be divided into tenements of 50 to 300 acres, with the usual specifications regarding improving the land (PRUSSINGEugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927., 119–20, 466–71).



 


10. Wind variable—Mer. 26 a . Mr. Burwell came to dinner.


   
   Mr. Burwell is probably either Lewis Burwell, Jr., son of Col. Lewis Burwell (1716–1784) of Kingsmill, or Lewis Burwell (1764–1834) of Richmond, son of Lewis Burwell (1737–1779) of Fairfield, Gloucester County.



 


11. Calm & pleasant—Wind Southerly—Mer. 28 a 34. Mr. Burwell went away after breakfast & a son of Colo. D. Henley came to dinner.


   
   Col. David Henley was at this time War Department agent to the Southwest Territory. He and his wife Sarah Hesilrige Henley (d. 1786) had two sons, Arthur Hesilrige Henley (b. 1782) and David Henley (b. 1784). For information on the Henley family, see WYMANThomas Bellows Wyman. The Genealogies and Estates of Charlestown, in the County of Middlesex and Commonwealth of Massachusetts, 1629–1818. 2 vols. Boston, 1879., 1:493–94.



 


12. Lowering Morning, but fine afternoon, Mer. 32 a 42. Mr. Henley went up to Alex. Revd. Mr. Fairfax dined he⟨re⟩.


   
   Late in 1789 Bryan Fairfax had been ordained a minister in the Episcopal church, and on 15 Mar. 1790 he was inducted as rector of Fairfax Parish. He served as rector for only two years, retiring on 16 July 1792. In 1790 he moved his residence from Towlston Grange to Mount Eagle, a home he built on 329 acres he had purchased near Alexandria. There is some evidence that GW may have named Fairfax’s new residence (KILMERKenton Kilmer and Donald Sweig. The Fairfax Family in Fairfax County: A Brief History. Fairfax, Va., 1975., 39–42).



 


13. Soft & moderate—Wind Southerly. Mer. 42. a 46. Mr. Lear dined here & Mr. Lawe. Lewis returned.
 


14. Just such a day as the preceeding one. Mer. 46 a 52.
 


15. Little or no Wind in the forenoon brisk So. Easterly & constant Rain afternoon. Mer. 38 a 50.
 


16. Wind at No. Wt. but not very hard or cold. Mer. 26 a 40.
 


17. Moderate with very little wind Mer. from 30 to 34. Gen. Huntingdon came to dinner.



   
   gen. huntingdon: Maj. Gen. Jedediah Huntington (see entry for 18 Oct. 1789, n.3) had recently built a home in New London, Conn., which he called Mount Vernon (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:729).



 


18. Wind shifted to No. Wt. in the Night & grew cold. Mer. from 18 to 32. Went up to Alex. & finished my business w. Mr. Welch.


   
   GW and James Welch signed the papers drawn up by James Keith for the Kanawha lands (PRUSSINGEugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927., 471). See entry for 24 Nov. 1797.



 


19. Wind got to the Southward again but was very cold not with standing. Mer. 26 to 34. Genl. Huntingdon went away after breakfast.
 


20. Wind Southerly in the Morng. with appearances of Snow No. Wt. in the afternn. & Cold Mer. 28 a 38. Doctr. Stuart came to Dinn.
 


21. Very cold—Wind at No. W. Mer. 9 a 28. Doctr. Stuart went away after breakfast.
 


22. Very cold Wind fresh at No. Wt. Mer. 8 a .
 


23. Wind in the same quarter but not so hard. Mer. 10 a 26.
 


24. Calm but still cold. Mer. 8 a 28.
 


25. Appearance for Snow in the Morning but clear afterwards & moderate—Mer. 24 a 32. Mr. W. Dandridge came.

   
   
   William Dandridge was a son of Martha Washington’s brother Bartholomew Dandridge (1737–1785) and Mary Burbidge Dandridge (d. 1809). Young Dandridge had purchased garden seeds for GW at Georgetown (GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799, RPJCB).



 


26. Cloudy morning, & rainy afternoon—wind at So. Et. as it was yesterday. Mer. 32 a 36. Mr. Dandridge went away.
 


27. Clear—wind having got to No. Wt. again. Mer. 20 to 25. Mr. Lear & Mr. W. Dandridge came to dinner.
 


28. Clear with but little Wind. Mer. from 15 to 34. Mr. Lear went away after breakfast. Began to fill my Ice house.
 


29. Clear with very little wind. Mer. from 20 to 41.
 



30. Just such a day as yesterday—Mer. 20 to 40. Mrs. Washington came here and Mr. Wm. Dandridge to do business for me in the way of writing.

   
   
   William Dandridge probably did not stay long at Mount Vernon. The only mentions of him in the accounts after this date are an entry for $25 on 3 Feb. 1798, “By Cash given to Mr. Wm. Dandridge,” and a similar entry on 11 April (GW’s Cash Memoranda, 1 Sept. 1797–20 Feb. 1799, RPJCB). GW probably did not approve of the young man’s requests for such sizable sums of money in so short a time after his employment.



 


31. Clear & pleasant all day with but little Wind. Mer. at 30 or thereabouts.


   
   GW has written this last entry for 1797 on a page inadvertently headed “January.”



